DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant has amended the claims to further define the invention.  Claims 12-14, 16-19 and 21-23 are amended.  Claims 15 and 20 are cancelled.  Current pending claims are Claims 12-14, 16-19 and -23.
In response to the Applicant's amendments, the grounds of rejection for Claims 12-14, 16-19 and 21-23 are modified compared to the previous action due to the amendment, however rely on the same prior art.
Applicant’s arguments, see REMARKS, filed 30 SEPTEMBER 2021, with respect to the claim objection and the 112(b) rejection have been fully considered and are persuasive.  The claim objection and the 112(b) rejection has been withdrawn. 
In the amendment to the claims, Applicant has amended the claim language to further define what he controller is programmed to do.  The newly amended claim language is directed to functional language of the controller.  It should be noted that the language ‘programmed to’ is directed towards functional language of the controller and interpreted by the Examiner to mean ‘programmable’.  The claimed invention is not directed towards a computer-implemented claim limitation so there is no specific algorithm that is disclosed in the specification, so the special purpose computer as programmed to perform the disclosed algorithm is not a limitation of the invention. 
The invention is directed towards an apparatus and the claim language of the computer requires only that the apparatus could be programmed to perform the claimed functionality of the computer.  It is elementary that the mere recitation of a newly discovered function or property of the computer inherently possessed by things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art".  MPEP 2114, Section IV.  In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971).
In addition, an "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)  The claim contains language that is directed towards how the claimed apparatus is intended to be employed or used.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 JULY 2021 was filed after the mailing date of the Non-Final Office Action on 30 JUNE 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-14, 16-19 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TAKAYAMA, JP 2013-148516 A1.
An English machine translation has been obtained from espacenet.com.  The English translation of the abstract, description and claims are included on PTO-892 and the translation has been used as the basis of the rejection below. 
Regarding Claim 12, the TAKAYAMA reference discloses an automatic analyzer, abstract, [0014], Figure 2, comprising: a dispensing mechanism which is equipped with a probe which performs liquid aspiration and discharge, [0015, 0016], Figure 2, dispensing probe 16 or 14; a syringe pump which is connected to the probe and performs the liquid aspiration and discharge, [0037, 0076], syringe pump 721, Figure 3; a feed pump which feeds washing water for washing the inside of the probe to the probe via the syringe pump, [0035], cleaning pump 712, Figure 3; a detergent storage part which stores a detergent which washes the probe, Figure 2, [0016, 0036, 0037], at least a reagent container 6 for accommodating an alkaline cleaning liquid or an acidic cleaning liquid; a washing tank which is adapted to wash the probe, Figure 2, [0035], washing tank 74; and a controller which controls the dispensing mechanism and the syringe pump, Figure 1, [0052], system control unit 60, wherein the controller is programmed to: control the syringe pump to suction the detergent from the detergent storage part as a first detergent suction operation and so as to discharge less than all the detergent suctioned in the first detergent suction operation in the washing tank and to suction the detergent from the detergent storage part as a second detergent suction operation, which is after the first detergent suction operation, without feeding the washing water between the first detergent suction operation and the second detergent suction operation wherein the liquid is either a sample or a reagent, and wherein respective amounts of detergent suctioned in the first detergent suction operation and in the second detergent suction operation are less than a maximum aspiration amount among one or more respective aspiration amounts of suctioned samples or regents suctioned by the probe before the first detergent suction operation.
The newly amended claim language is directed to functional language of the controller.  It should be noted that the language ‘programmed to’ is directed towards functional language of the controller and interpreted by the Examiner to mean ‘programmable’.  The claimed invention is not directed towards a computer-implemented claim limitation so there is no specific algorithm that is disclosed in the specification, so the special purpose computer as programmed to perform the disclosed algorithm is not a limitation of the invention. 
The invention is directed towards an apparatus and the claim language of the computer  requires only that the apparatus could be programmed to perform the claimed functionality of the computer.  It is elementary that the mere recitation of a newly discovered function or property of the computer inherently possessed by things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art".  MPEP 2114, Section IV.  In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971).
It should be noted that the claim language directed to what the computer is programmed to is interpreted by the Examiner to be functional/intended use language of the overall automatic analyzer.   An "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Examiner’s Note: In the claim above, the claim limitation is directed at language of how the apparatus is operated.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  The claim language recited after “in a case of washing…” is a considered by the Examiner to be a recitation of the manner in which the claimed apparatus is intended to be employed and does not differentiate the claimed apparatus from the prior art applied.  The prior art teaches all of the structural limitations of the claim.  
Additional Disclosures Included are: Claim 13: wherein the automatic analyzer according to claim 12, wherein the controller is programmed to: control the syringe pump to suction a first amount of air into the probe in a state where the probe contains washing water before the first detergent suction operation, wherein the suctioned air is in the probe during suction of the detergent in the second detergent suction operation.  Examiner’s Note: In the claim above, the claim limitation is directed at language of how the apparatus is operated.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  The claim language recited after “in a case of washing…” is a considered by the Examiner to be a recitation of the manner in which the claimed apparatus is intended to be employed and does not differentiate the claimed apparatus from the prior art applied.  The prior art teaches all of the structural limitations of the claim.  It Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  The claim contains language that is directed towards how the claimed apparatus is intended to be employed or used.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).; Claim 14: wherein the automatic analyzer according to claim 13, wherein further comprising an electromagnetic valve between the syringe pump and the feed pump, wherein the controller controls the electromagnetic valve, and wherein the controller is programmed to close the electromagnetic valve until after the second detergent suction operation and thereafter open the electromagnetic valve to feed the washing water into the probe, TAKAYAMA, Figure 3, [0034-0038], valve 73.; Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).; Claim 16; wherein the automatic analyzer according to claim 13, wherein the controller is programmed to control the syringe pump se the less than all the detergent suctioned in the first detergent suction operation without discharging the air and to suction the detergent in the second detergent suction operation in a state where the remaining detergent suctioned in the first detergent suction operation is held in the probe.  See above in Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).;  Claim 17: wherein the automatic analyzer according to claim 13, wherein the is programmed to control the syringe pump se  suction the detergent in the second detergent suction operation in a state where the washing water is held in the probe.  See above in Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).; Claim 18: wherein the automatic analyzer according to claim 13, wherein the controller is programmed to control the syringe pump to suction a second amount of air, which is greater than the first amount of air, before suctioning the detergent in the second detergent suction operation.  See above in Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).; Claim 19: wherein the automatic analyzer according to claim 12, wherein the probe suctions the detergent in the first detergent suction operation without sucking air before the first detergent suction operation in a state where the washing water is in the probe, and wherein the controller controls the syringe pump so as to discharge the detergent in the second detergent suction operation and to suction the detergent in the second detergent suction operation in a state where the washing water is held in the probe, [0036, 0037].  The claim language in the instant claim is directed toward how the automatic analyzer is intended to be used and does not structurally further limit the automatic analyzer.  .  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).; Claim 21: wherein the automatic analyzer according to claim 12, further comprising: a reaction disk which is equipped with a plurality of reaction vessels which include a mixture of the samples and the reagents, Figure 2, [0014], reaction disk 4 with reaction mixtures, Figure 1, [0028], automatic analyzer 100.; and Claim 23: wherein the automatic analyzer according to claim 12, further comprising: a sample rack on which vessels which contain the samples are loaded thereon, wherein the detergent storage part is one of the vessels on the sample, [0036, 0037].
Applicant’s invention is drawn towards a method.  
Regarding Claim 22, the TAKAYAMA discloses a washing method for a probe of an automatic analyzer which comprises: a dispensing mechanism which is equipped with a probe which performs liquid aspiration and discharge, [0005, 0007, 0009], a syringe pump which is connected to the probe and performs the liquid aspiration and discharge, [0037, 0076], syringe pump 721, Figure 3, a feed pump which feeds washing water for washing the inside of the probe to the probe via the syringe pump, [0035], cleaning pump 712, Figure 3, a detergent storage part which stores a detergent which washes the probe, Figure 2, [0016, 0036, 0037], at least a reagent container 6 for accommodating an alkaline cleaning liquid or an acidic cleaning liquid, a washing tank which is adapted to wash the probe, Figure 2, [0035], washing tank 74, and a controller which controls the dispensing mechanism and the syringe pump, Figure 1, [0052], system control unit 60, controlling, by the controller syringe pump to suction the detergent from the detergent storage part as a first detergent suction operation and to discharge less than all the detergent suctioned in the first detergent suction operation in the washing tank, [0034, 0035], and to suction the detergent from the detergent storage part as a second detergent suction operation which is after the first detergent suction operation, [0036, 0037], Figure 2 and 3, without feeding the washing water between the first detergent suction operation and the second detergent suction operation, [0037], wherein the liquid is either a sample or a reagent, [0015, 0016], and wherein respective amounts of detergent suctioned in the first detergent suction operation and in the second detergent suction operation are less than a maximum aspiration amount among one or more respective aspiration amounts of suctioned samples or regents suctioned by the probe before the first detergent suction operation, [0034-0037].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797